856 F.2d 722
48 Fair Empl.Prac.Cas.  112,48 Empl. Prac. Dec. P 38,506EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.MISSISSIPPI STATE TAX COMMISSION, Defendant-Appellee.
No. 87-4659.
United States Court of Appeals,Fifth Circuit.
Sept. 20, 1988.

Peggy R. Mastroianni, Charles A. Shanor, Gen. Counsel, E.E.O.C., Washington, D.C., for plaintiff-appellant.
John T. Kitchens, Asst. Atty. Gen., Edwin Lloyd Pittman, Atty. Gen., Bobby R. Long, Chief Atty., Mississippi State Tax Comm., Jackson, Miss., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Mississippi;  Henry T. Wingate, Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 21, 1988, 5 Cir., 1988, 848 F.2d 526)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, and SMITH, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.